DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2020 and 11/10/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 14, 16-19 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. KR 101077385. 	Regarding claim 1, Moon teaches a pressure sensitive display device (100, fig. 1-2) [0011] comprising:  	a sensing substrate (110+120, fig. 1) [0029-0030];  	a reaction substrate (140+150, fig. 2) [0033-0034] provided on the sensing substrate (110+120); and  	spacers (160+145, fig. 2) [0034-0035] provided between the sensing substrate (110+120) and the reaction substrate (140+150) to space the sensing substrate (110+120) apart from the reaction substrate (140+150),  	wherein the sensing substrate (110+120) comprises:  	a flexible [0012] substrate (110, fig. 2)[0029]; and  	a touch electrode (120, fig. 2) [0013] provided on one (bottom) surface of the flexible substrate (110), which faces the reaction substrate (140+150), and  	the reaction substrate (140+150) comprises:  	a transparent substrate (140, fig. 2) [0033];  	a transparent electrode (131+133, fig. 2) [0034] provided on one (top) surface of  by the contact with the touch electrode (120) (Moon et al., fig. 2, [0011]).  	Regarding claim 3, Moon teaches the pressure sensitive display device of claim 2, wherein a contact area between the touch electrode (120) and the light emitting layer (135) is substantially the same as a light emitting area (135) (emits light at the touch coordinates [0020]) of the light emitting layer (135) (Moon et al., fig. 2, [0020]). 	Regarding claim 4, Moon teaches the pressure sensitive display device of claim 1, wherein the touch electrode (120) has flexibility (see the bending of touch electrode 120 in fig. 2) (Moon et al., fig. 2) 	Regarding claims 8 and 19, Moon teaches the pressure sensitive display device of claims 1 and 18, wherein each of the spacers (160+145) have a line shape (160 extending horizontally from left to right, fig. 2) extending in one direction parallel to a top surface of the reaction substrate (140+150), and the spacers (160) are arranged in a stripe shape (on edges of the display) or an open ring shape provided on an outer portion of the reaction substrate (140+150) on a plane (Moon et al., fig. 2).
Regarding claim 1 (alternate rejection for claim 14), Moon teaches a pressure sensitive display device (200, fig. 3-4) [0022] comprising: . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claim 1 above, and further in view of Xie et al. US PGPub. 2019/0018271. 	Regarding claim 5, Moon does not teach the pressure sensitive display device of claim 1, further comprising an intermediate electrode provided between the flexible .

 	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claims 1 and 18 above, and further in view of Kamitani et al. US PGPub. 2020/0326576. 	Regarding claims 9 and 20, Moon teaches the pressure sensitive display device of claims 1 and 18, wherein each of the spacers (160) have a column shape extending from a top surface of the reaction substrate (140+150) to a bottom surface of the sensing substrate (110+120) and spacers (160+145) arranged on the top surface of the reaction substrate (140+150) but fails to teach wherein the spacers (160+145) are arranged in row and  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claim 1 above, and further in view of Tokuno et al. US PGPub. 2015/0047957. 	Regarding claim 10, Moon does not teach the pressure sensitive display device of claim 1, wherein the sensing substrate (110+120) has a thickness about 1 µm to about 20 µm. 	However, Tokuno teaches a touch panel comprising a sensing substrate (touch panel 10, fig. 1) [0036] wherein the thickness of the sensing substrate (10) is thin enough to be easy to bend (Tokuno et al., [0007]). 	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use thickness of the sensing .     
 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claim 1 above, and further in view of Kim et al. US PGPub. 2019/0250764. 	
   	Regarding claim 11, Moon does not teach the pressure sensitive display device of claim 1, wherein the touch electrode (120) comprises a nanowire, a nanofiber, a nanoparticle, a graphene, or a nanotube. 	However, Kim teaches a touch display device (fig. 10) [0097] wherein the touch electrode (SE, fig. 10) [0117] comprises a nanowire, a nanofiber, a nanoparticle, a graphene [0117], or a nanotube [0117] (Kim et al., fig. 10, [0117]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the sensing electrode of Moon with the material of the sensing electrode of Kim because graphene and nanotubes are well-known in the art and such substitution is art recognized equivalence for the same purpose (as tough sensor electrodes) to obtain .

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claim 1 above, and further in view of Kim et al. US PGPub. 2019/0140137.

Regarding claim 13, Moon does not teach the pressure sensitive display device of claim 1, wherein the light emitting layer (135) comprises a quantum dot material or a perovskite material. 	However, Kim teaches a light emitting device (fig. 2) [0059] wherein the light emitting layer (active layer 114, fig. 2) [0078] comprises a quantum dot material (quantum dot structure, [0078]) or a perovskite material (Kim et al., fig. 2, [0078]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the MQW material (Moon et al., [0015]) of the light emitting layer of Moon with the quantum dot material of the light emitting layer of Kim because MQW and quantum dots are well-known in the art and such substitution is art recognized equivalence for the same purpose (active light emitting layers) to obtain predictable results a light emitting layer with improved lighting power (Kim et al., [0081]) (see MPEP 2144.06). 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. KR 101077385 as applied to claim 1 above, and further in view of Liu et al. US PGPub. 2019/0235677.	Regarding claim 15, Moon does not teach the pressure sensitive display device of claim 1, further comprising a photo-diode or a transistor provided below the sensing substrate (110+120). 	However, Liu teaches a touch display device (10, fig. 1B) [0020] comprising a photo-diode (32, fig. 2) [0025] or a transistor provided below the sensing substrate (100, fig. 2) [0024] (Liu et al., fig. 2, [0025]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Moon by adding the photo-diode below the sensing substrate as taught by Liu in order to be able to relatively and accurately determine the touch position coordinates (Liu et al., [0037]).

 	                              Allowable Subject Matter 	Claims 6-7, 12 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a pressure sensitive display device wherein “the intermediate electrode has a resistivity greater than that of the touch electrode” as recited in claim 6 and in combination with the rest of the limitations of claims 1 and 5; 	a pressure sensitive display device wherein “the touch electrode has an electric conductivity that gradually decreases in a direction away from the flexible substrate” as recited in claim 7 and in combination with the rest of the limitations of claim 1; 	a pressure sensitive display device wherein “the touch electrode comprises a complex in which a nanostructure made of a conductive material and a nanostructure made of a non-conductive material are mixed” as recited in claim 12 and in combination with the rest of the limitations as recited in claim 1 and 11; 	a pressure sensitive display device comprising “a third electrode provided on the second substrate, wherein the third electrode has a resistivity greater than that of the second electrode” as recited in claim 21 and in combination with the rest of the limitations of claim 17; and  	a pressure sensitive display device wherein “the second electrode has an electric conductivity that gradually decreases in a direction toward the light emitting layer” as recited in claim 22 and in combination with the rest of the limitations of claim 17. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892